Citation Nr: 1641222	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-08 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for right scapular dysfunction.

3. Entitlement to service connection for right shoulder disability.

4. Entitlement to service connection for right ankle disability.

5. Entitlement to service connection for left knee meniscus tear.

6. Entitlement to service connection for joint hypermobility syndrome, secondary to Ehlers Danlos syndrome.

7. Entitlement to a compensable rating for lumbar thoracic spine scoliosis (back disability).

8. Entitlement to total disability based on individual unemployability (TDIU) prior to April 4, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The claim for TDIU is inferred with the claim for an increased rating and evidence that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before adjudication can be undertaken on the Veteran's claims.  With regard to the joint hypermobility claim, the March 2010 examiner gave the impression of joint hypermobility syndrome and April 2009 treatment records show diagnosis of benign joint hypermobility syndrome.  September 2012 treatment notes a diagnosis of Ehlers-Danlos.  An examination is needed to determine the diagnosis and what disabling effects the Veteran has from this diagnosis.  

Regarding the knee, the March 2010 examiner noted left knee meniscal tear requiring surgical repair in 2009.  An in-service medical board evaluation noted bilateral knee laxity and patellar chondromalacia.  An examination is needed to determine if any current left knee disability is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Similarly, the July 2010 examiner diagnosed cervical strain, the evidence shows the Veteran was involved in a motor vehicle accident in service, service records note segmental dysfunction of the cervical spine, and the Veteran reported neck pain since service.  The VA examiners did not provide an opinion on the relationship to service; one should be provided.  See McLendon, 20 Vet. App. at 79. 

Regarding the right ankle, April 2012 treatment notes positive Tinel consistent with tarsal tunnel syndrome and service records show a twisted ankle and possible stress fracture.  For the right shoulder and scapula claims, the evidence shows subscapular bursitis, multi-directional glenohumeral instability, and rotator cuff tear.  See October 2011, June 2012, November 2012, and December 2012 treatment.  Service treatment records show tendonitis of the rotator cuff and shoulder impingement syndrome.  See October 2007 and January 2009 records.  Medical opinions are needed to determine if any current right ankle, right shoulder, or right scapula disability is related to service.  See McLendon, 20 Vet. App. at 79.

With respect to the back rating, the Court in Correia found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The November 2012 examination did not address all of those measurements.  Therefore, remand is needed to comply with the Court's holding.  TDIU is also remanded as intertwined the increased rating claim.



Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records.

2. Then, schedule the Veteran for examinations for her neck, right shoulder, right scapula, left knee, right ankle, and joints generally.  The examiner should review the claims file and address the following:

a. What is the correct diagnosis for the Veteran's joint disorder and what are the disabling effects? 

b. Did the Veteran's current joint disorder at least as likely as not begin during service?  Consider the April 2009 diagnosis of benign joint hypermobility syndrome.

c. Does the Veteran have any current left knee disability?  

d. Is any current left knee disability at least as likely as not related to service, including the findings of bilateral knee laxity and patellar chondromalacia?

e. Is the July 2010 diagnosis of cervical strain or any other current neck disability at least as likely as not related to service, including to a motor vehicle accident in service?

f. Is current right ankle tarsal tunnel syndrome or any other disability at least as likely as not related to service, including treatment for a twisted ankle and possible stress fracture?

g. Is current right subscapular bursitis at least as likely as not related to service, including to a motor vehicle accident in service?

h. Are current right shoulder multi-directional glenohumeral instability and/or rotator cuff tear at least as likely as not related to service, including tendonitis of the rotator cuff and shoulder impingement syndrome documented in service?

The examiner should consider all lay and medical evidence and provide rationale for opinions.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. After completion of #1, schedule the Veteran for an examination for her back disability.  The examiner should review the claims file to become familiar with the pertinent medical history of the disability.  The examiner should measure and record the subjective and objective symptoms and impairment.  Additionally, address the following:

a. Test range of motion and consider pain on both passive and active motion, and on both weightbearing and non-weightbearing.

b. Review the prior back examinations and opine as to whether the above requested measurements would be similar if taken at the time of the prior November 2012 and July 2010 examinations and if not, how they would have differed. 

c. If the Veteran reports any flare-ups in symptoms, the examiner should express an opinion on whether pain could significantly limit functional ability during any current or past flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4. Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




